UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7107



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES LEROY YOUNG,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-43, CA-00-558-7)


Submitted:   January 31, 2001          Decided:     February 28, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Leroy Young, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Leroy Young seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Young, Nos. CR-98-43; CA-

00-558-7 (D.S.C. Mar. 23, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2